Citation Nr: 0218631	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to March 22, 2000, 
for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO rating decision 
with granted service connection for PTSD and assigned an 
effective date of March 22, 2000.

In May 2000, a hearing was held in Washington, DC before 
the undersigned Board Member, designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).


FINDINGS OF FACT

1.  On March 22, 2000, the veteran submitted a claim for 
PTSD.  

2.  In an August 2000 RO decision, the veteran was granted 
service connection for PTSD, effective March 22, 2000.

3.  The claims file reflects that no earlier claim for 
compensation for PTSD was made.


CONCLUSION OF LAW

The criteria for an effective date for the grant of 
service connection for PTSD prior to March 22, 2000, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.158, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, 
to include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In December 2001, the RO sent a statement of the case to 
the veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  Therefore, the Board 
is satisfied that the RO has complied with the 
notification requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

On VA Form 21-526, Veteran's Application For Compensation 
Or Pension, received in February 1978, the veteran stated 
that he had "nerves" and was hospitalized at a VA facility 
in February 1978.  The form was returned to the veteran 
and he filled in items that he omitted in the original 
filing.  The revised form was also received in February 
1978.  On those forms, he did not supply any information 
pertaining to treatment of psychiatric illness during 
service, or otherwise attribute a "nerves" disorder to 
service.  He did complete those items relating to 
nonservice-connected pension benefits.

A VA hospital summary dated in February 1978 indicated 
that the veteran was admitted with a complaint of 
depression, that he was unable to eat or sleep, and that 
he feared that he may harm himself or others.  The 
admission diagnosis was anxiety, depression, personality 
disorder, and psychoneurosis.  He was cooperative, quiet, 
and non-agitated with signs of apparent side affects of 
medication given to him previously.  His speech was clear 
and to the point.  There was no evidence of a thinking 
disorder, hallucinations, suicidal or homicidal ideations.  
He was well oriented with fair memory.  He spoke with a 
monotonous voice and his affect was rather blunt.  The 
hospital summary contains no reference to PTSD, or 
otherwise links the onset of psychiatric symptoms to 
military service or events therein.  The veteran was 
discharged to be followed in a VA outpatient clinic, was 
given a two-week supply of medication, and he indicated 
that he understood the times and instructions regarding 
taking his medication.  

A March 1978 RO decision found the veteran to have been 30 
percent disabled due to nonservice-connected anxiety and 
depressive neurosis.  The RO also found that the veteran 
did not have sufficient disabilities to meet the criteria 
for nonservice-connected pension benefits as he was not 
shown to have been unemployed in his usual or some similar 
occupation by reason of his present disability.  The 
veteran was notified of this decision and did not appeal 
the decision.  

On March 22, 2000, the veteran applied for service 
connection for PTSD.  subsequently, he was awarded service 
connection for PTSD, effective March 22, 2000.  

The veteran applied for a total disability rating due to 
individual unemployability (TDIU) on April 30, 2001.  He 
indicated that he worked as a welder from November 1973 to 
November 1999, at which time he could no longer work due 
to his psychiatric disorder.  A May 2001 rating decision 
granted TDIU, effective April 30, 2001.  

The veteran believes that he should be awarded service 
connection for PTSD, effective February 1978, as he was 
severely impaired due to his psychiatric disorder at the 
time he completed his application, he only had six years 
of education, he was unfamiliar with the VA application 
process, and he was given bad advice by the representative 
who helped him complete his application form.

In statements and testimony, the veteran noted that, when 
he originally applied for benefits in February 1978, he 
was hospitalized at a VA facility with a severe 
psychiatric illness.  He believed that he was applying for 
service-connected benefits for his psychiatric disorder 
and he relied on the representative who helped him 
complete the application.  His spouse also testified that 
the veteran had severe psychiatric symptomatology in 
February 1978.  The veteran stated that he has had a 
psychiatric disorder resulting from service since 1978 
regardless of the diagnosis given by medical personnel.  
He also noted that the symptoms that he suffered from in 
1978 are the classic symptoms of PTSD but health 
professionals were not cognizant of the disability in 
1978.  

"[S]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid."  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can 
adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it. Id.; see also Brannon 
v. West, 12 Vet. App. 32 (1998).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. 
§ 3.1(p) (2002).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  
The benefit being sought must be identified.  38 C.F.R. § 
3.155 (2002).  A claim for pension may also be considered 
a claim for compensation.  38 C.F.R. § 3.151(a) (2002).  

The Board has carefully considered the veteran's claim.  
However, there is nothing in the claims file prior to the 
March 22, 2000, application for VA compensation benefits 
suggesting an intent on the part of the veteran to apply 
for VA compensation benefits for PTSD.  Nor is there any 
evidence to support the veteran's assertion that, in 
effect, he was not mentally competent to pursue his 
interests in filing VA claims.  Rather the VA hospital 
report shows that he was well oriented and had no thought 
disorder.  Further, any complaints about inadequate 
assistance from his service representative would be more 
properly directed to the organization which represented 
him at the time.  

In any event, the RO did not address the service 
connection issue, since no claim was raised therefor.  The 
Board notes that the contemporaneous VA medical records do 
not indicate that the veteran had PTSD related to service 
or that the veteran's psychiatric disorder was related to 
service.  In the absence of clear and unmistakable error 
(CUE) in that decision, an effective date of 1978 may not 
be assigned.  See 38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 
3.105(a), 3.400(r), see also, Russell v. Principi, 3 Vet. 
App 310, 313 (1992).  The veteran has not alleged CUE in 
the March 1978 rating decision.  Thus, an earlier 
effective date may not be awarded in accordance with 38 
U.S.C.A. § 5110(a).

Accordingly, under the applicable regulations, March 22, 
2000, the date of receipt of the veteran's claim for 
service connection for PTSD, is the properly assigned 
effective date and an effective date prior to that date is 
denied.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a effective date earlier than March 22, 
2000, for the grant of service connection for PTSD is 
denied.  



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

